Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/922,733 filed on 07/07/2020.
Claims 1 – 26 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 and 08/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6, 8, 12 -17, 20 of U.S Patent No. 10,778,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application 16/922,733
US Patent No. 10,778,967 B2
1. A method performed by a processor of a robotic vehicle for detecting and responding to defects in an image sensor, the method comprising: capturing at least one image comprising a reference element by the image 



determining whether masking image data applies to the application;
determining whether a defect to the imaging device is detected based at least in part on the at least one captured image, comprising:
comparing features of the captured image of the reference element to features of a baseline image of the reference element; and
determining whether the features differ between the captured image and the baseline image by more than a threshold amount in any region of the captured image; and
in response to determining that a defect to the imaging device is detected and that masking image data applies to the application:
identifying an area of the image sensor corresponding to the defect;
developing a protocol for masking image data received from the identified area of the image 
masking the image data received from the identified area of the image sensor according to the protocol for masking image data specifically for use with the application; and
altering at least one of an operating mode or a flight path of the robotic vehicle based on a remaining area of the image sensor.


2. The method of claim 1, further comprising continuing active operation of the robotic vehicle in response to determining that a defect to the imaging device is detected.

3. The method of claim 2, wherein continuing active operation of the robotic vehicle comprises navigating the robotic vehicle using image data received from the unmasked area of the image sensor.
3. The method of claim 2, wherein continuing active operation of the robotic vehicle comprises navigating the robotic vehicle using the image data received from the remaining area of the image sensor.

4. The method of claim 2, wherein continuing active operation of the robotic vehicle comprises utilizing a second image sensor of the robotic vehicle to perform navigation.
4. The method of claim 2, wherein continuing active operation of the robotic vehicle comprises utilizing a second image device of the robotic vehicle to perform navigation.

5. The method of claim 1, wherein masking image data received from the identified area of the image sensor comprises developing a protocol for excluding use by an application of image data received from the identified area of the image sensor in response to determining that there is a defect in the image sensor.

6. The method of claim 1, wherein masking image data received from the identified area of the image sensor according to the protocol for masking image data specifically for use with the application comprises excluding use of an area of pixels on the image sensor.

6. The method of claim 5, wherein excluding use by the application of image data received from the identified area of the image sensor comprises excluding use of a region of the identified area of the image sensor.

8. The method of claim 6, wherein excluding use of an area of pixels on the image sensor comprises excluding use of a region of the image sensor in which the identified area is located.

7. The method of claim 1, further comprising causing motion of the image sensor, wherein: capturing at least one image comprises capturing at least two temporally- separated images; and determining whether there is a defect in the image sensor comprises: identifying features within the at least two temporally-separated images; and determining whether any of the identified features maintains a fixed position between the at least two temporally-separated images.

12. The method of claim 9, wherein:
the at least one captured image comprises two temporally-separated images; and
determining whether a defect to the imaging device is detected comprises:
identifying features within the temporally-separated images; and
determining whether any identified feature maintains a fixed position between the temporally-separated images.
8. The method of claim 1, wherein determining whether there is a defect in the image sensor is further based on data received from an inertial sensor of the robotic vehicle.

13. The method of claim 1, wherein determining whether a defect to the imaging device is detected is further based on data received from an inertial sensor of the robotic vehicle.

9. A robotic vehicle, comprising: an image sensor; and a processor configured with processor-executable instructions to: use the image sensor to capture at least one image comprises an image of a reference element; determine whether there is a defect in the image sensor based at least in part on the at least one captured image by: comparing features of the reference element in the captured image to features of a baseline image of the reference element; and determining whether features of the reference element in the captured image differ from features of the baseline image of the reference element by more than a threshold amount in one or more regions of the captured image; and in response to determining that there is a defect in the image sensor: identify an area of the image sensor corresponding to the defect; mask image data received from the identified area of the image sensor; and alter at least one of an operating mode or a path of the robotic vehicle based on an unmasked area of the image sensor.

14. A robotic vehicle, comprising:
a processor configured with processor-executable instructions to:
cause an on-board imaging device having an image sensor to capture at least one image for use with an application, wherein the at least one image captured by the imaging device comprises an image of a reference element;
determine whether masking image data applies to the application;
determine whether a defect to the imaging device is detected based at least in part on the at least one captured image, by:
comparing features of the captured image of the reference element to features of a baseline image of the reference element; and
determining whether the features differ between the captured image and the baseline image by more than a threshold amount in any region of the captured image; and
in response to determining that a defect to the imaging device is detected and that masking image data applies to the application:
identify an area of the image sensor corresponding to the defect;
develop a protocol to mask image data received from the identified area of the image sensor specifically for use with the application; and
mask the image data received from the identified area of the image sensor according to the protocol to mask image data specifically for use with the application; and
alter at least one of an operating mode or a flight path of the robotic vehicle based on a remaining area of the image sensor.

10. The robotic vehicle of claim 9, wherein the processor is further configured with processor-executable instructions to continue active operation of the robotic vehicle in response to determining that there is a defect in the image sensor.

15. The robotic vehicle of claim 14, wherein the processor is further configured with processor-executable instructions to continue active operation of the robotic vehicle in response to determining that a defect to the imaging device is detected.

11. The robotic vehicle of claim 10, wherein the processor is further configured with processor-executable instructions to continue active operation of the robotic vehicle by navigating the robotic vehicle using the image data received from the unmasked area of the image sensor.

16. The robotic vehicle of claim 15, wherein the processor is further configured with processor-executable instructions to continue active operation of the robotic vehicle by navigating the robotic vehicle using the image data received from the remaining area of the image sensor.

12. The robotic vehicle of claim 10, wherein the processor is further configured with processor-executable instructions to continue active operation of the robotic vehicle by utilizing a second image sensor of the robotic vehicle to perform navigation.

17. The robotic vehicle of claim 15, wherein the processor is further configured with processor-executable instructions to continue active operation of the robotic vehicle by utilizing a second image device of the robotic vehicle to perform navigation.

13. The robotic vehicle of claim 9, wherein the processor is further configured with processor-executable instructions to developing a protocol for excluding use by an application of image data received from the identified area of the image sensor in response to determining that there is a defect in the image sensor.

20. The robotic vehicle of claim 19, wherein the processor is further configured with processor-executable instructions to exclude use of an area of pixels on the image sensor by excluding use of each pixel within the identified area of the image sensor.

14. The robotic vehicle of claim 13, wherein the processor is further configured with processor-executable instructions to cause motion of the image sensor, wherein the processor is further configured with processor-executable instructions to: capture at least one image by capturing at least two temporally-separated images; and determine whether there is a defect in the image sensor by. identifying features within the at least two temporally-separated images; and determining whether any of the identified features maintains a fixed position between the at least two temporally-separated images.

See claim 12. 
15. The robotic vehicle of claim 9, wherein the processor is further configured with processor-executable instructions to determine whether there is a defect in the image sensor is detected is further based on data received from an inertial sensor of the robotic vehicle.

See claim 13.
16. The robotic vehicle of claim 9, wherein the processor is further configured with processor-executable instructions to determine whether there is a defect in the image sensor based on data received from an inertial sensor of the robotic vehicle.

See claim 13.
17. A processing device configured for use in a robotic vehicle and configured to: use an image sensor to capture at least one image comprises an image of a reference element; determine whether there is a defect in the image sensor based at least in part on the at least one captured image by: comparing features of the reference element in the captured image to features of a baseline image of the reference element; and determining whether features of the reference element in the captured image differ from features of the baseline image of the reference element by more than a threshold amount in one or more regions of the captured image; and in response to determining that there is a defect in the image sensor: identify an area of the image sensor corresponding to the defect; mask image data received from the identified area of the image sensor; and alter at least one of an operating mode or a path of the robotic vehicle based on an unmasked area of the image sensor.

25. A processing device configured for use in a robotic device and configured to:
cause an on-board imaging device having an image sensor to capture at least one image for use with an application, wherein the at least one image captured by the imaging device comprises an image of a reference element;
determine whether masking image data applies to the application;
determine whether a defect to the imaging device is detected based at least in part on the at least one captured image, by:
comparing features of the captured image of the reference element to features of a baseline image of the reference element; and
determining whether the features differ between the captured image and the baseline image by more than a threshold amount in any region of the captured image; and
in response to determining that a defect to the imaging device is detected and that masking image data applies to the application:
identify an area of the image sensor corresponding to the defect;
develop a protocol to mask image data received from the identified area of the image sensor specifically for use with the application; and
mask the image data received from the identified area of the image sensor according to the protocol to mask image data specifically for use with the application; and
alter at least one of an operating mode or a flight path of the robotic vehicle based on a remaining area of the image sensor.

18. The processing device of claim 17, wherein the processing device is further configured to continue active operation of the robotic vehicle in response to determining that there is a defect in the image sensor.

See claim 15. 
19. The processing device of claim 18, wherein the processing device is further configured to continue active operation of the robotic vehicle by navigating the robotic vehicle using the image data received from the unmasked area of the image sensor.

See claim 16.
20. The processing device of claim 18, wherein the processing device is further configured to continue active operation of the robotic vehicle by utilizing a second image sensor of the robotic vehicle to perform navigation.

See claim 17.
21. The processing device of claim 17, wherein the processing device is further configured to developing a protocol for excluding use by an application of image data received from the identified area of the image sensor in response to determining that there is a defect in the image sensor.

See claim 20.
22. The processing device of claim 21, wherein the processing device is further configured to cause motion of the image sensor, wherein the processing device is further configured with processor-executable instructions to: capture at least one image by capturing at least two temporally-separated images; and determine whether there is a defect in the image sensor by: identifying features within the at least two temporally-separated images; and determining whether any of the identified features maintains a fixed position between the at least two temporally-separated images.

See claim 12.
23. A non-transitory processor readable medium having stored thereon processor- executable instructions configured to cause a processor of a robotic vehicle to perform operations, comprising: capturing at least one image comprising a reference element by an image sensor on board a robotic device; determining whether there is a defect in the image sensor based at least in part on the at least one captured image, by: comparing features of the reference element in the captured image to features of a baseline image of the reference element; determining whether features of the captured image of the reference element differ from features of a baseline image of the reference element by more than a threshold amount in one or more regions of the captured image; and in response to determining that there is a defect in the image sensor: identifying an area of the image sensor corresponding to the defect; masking image data received from the identified area of the image sensor; and altering at least one of an operating mode or a path of the robotic vehicle based on an unmasked area of the image sensor.

See claim 1.
24. The non-transitory processor readable medium of claim 23, wherein the stored processor-executable instructions are configured to cause a processor to perform operations such that masking image data received from the identified area of the image sensor comprises developing a protocol for excluding use by an application of image data received from the identified area of the image sensor in response to determining that there is a defect in the image sensor.

See claim 1 and 6.
25. The non-transitory processor readable medium of claim 24, wherein the stored processor-executable instructions are configured to cause a processor to perform operations such that excluding use by the application of image data received from the identified area of the image sensor comprises excluding use of a region of the identified area of the image sensor.

See claim 6.
26. The non-transitory processor readable medium of claim 23, wherein the stored processor-executable instructions are configured to cause a processor to perform operations further comprising causing motion of the image sensor, and the stored processor-executable instructions are configured to cause a processor to perform operations such that: capturing at least one image comprises capturing at least two temporally- separated images; and determining whether there is a defect in the image sensor comprises: identifying features within the at least two temporally-separated images; and determining whether any of the identified features maintains a fixed position between the at least two temporally-separated images.

See claim 7.


The limitations of claim 1 - 26 of the current application can be read on the limitations of the claims 1 – 4, 6, 8, 12 -17, 20 and 25 respectively as shown above in the table, of U.S. Patent No. 10,778,967 B2.
Nonetheless, claim 1 of the present application made the claim a broader version of claims 1 of U.S. Patent No. 10,778,967 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of U.S. Patent No. 10,778,967 B2.

Claim Objections
Claim 23 – 26 is objected to because, for example claim 23, the language should recite like: “A non-transitory computer-readable medium having…” instead “processor”.  Appropriate correction is required.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Steinberg et al (US 8,213,737 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486